Citation Nr: 1452493	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  10-15 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable evaluation prior to August 8, 2006, and in excess of 10 percent thereafter, for residuals of an injury to the left ring finger with degenerative joint disease of the second and third interphalangeal joints.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel
INTRODUCTION

The Veteran had active military service from June 1975 to June 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana

The Veteran testified at a January 2012 hearing conducted via videoconference.  A transcript of the hearing is of record.

This case was most recently before the Board in November 2013, at which time the claim was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The case is once again before the Board for appellate consideration of the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is necessary in the instant case, resulting in regrettable delay adjudication of the Veteran's claim.  In the November 2013 remand, the Board instructed that an addendum opinion be obtained regarding the manifestations of the Veteran's disability.  In its instruction, the Board specifically order that "[i]f the examiner determines that further physical examination is necessary, the Veteran should be scheduled for a new examination."  

Following the November 2013 remand, addendum opinions were obtained in August 2014.  In the earlier opinion, the examiner stated that "the Veteran should undergo additional comprehensive left hand examinations of the long and little fingers, to include neurovascular, radiographic and nerve conduction/EMG studies to evaluate the current state of the left hand."  No additional examinations were conducted.  Although a second clarifying opinion was provided at the end of August 2014, it is not clear that additional diagnostic studies were accomplished. 

In light of the AOJ's lack of compliance with the Board's remand, a remand is required to afford the Veteran the examinations requested by the August 2014 examiner.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to address the nature and severity of his service-connected left ring finger disability.  The complete claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any clinically indicated testing, to include that requested by the August 2013 VA examiner, should be conducted.  Following review of the claims file and physical examination of the Veteran, the examiner is requested to identify the extent of any impairment to the digits of the left hand to include whether fingers other than the left ring finger are impaired and, if so, also address the following:

a. Is it at least as likely as not that additional impairment exists that  is proximately due to (caused by) or aggravated by (chronically worsened beyond normal progression) the service-connected left ring finger disability?

b. If yes, please identify the extent of any such impairment, specifically noting whether function is so diminished that amputation of the finger with prosthesis would equally serve the Veteran.

A complete rationale must accompany all opinions provided.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

